



 
 
 
 
Exhibit 10.1

FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT


This First Amendment is dated March 7, 2016 and is between Ronald Gelbman
(“Executive”) and Haemonetics Corporation (the “Company”).
Introduction
A.
The Executive and the Company are parties to an Employment Agreement dated
September 29, 2015.

B.
The parties wish to supplement the Employment Agreement to encourage Executive’s
continued service by the addition certain retention payments.

C.
The parties therefore agree as follows:



1.
To supplement Section 5 by adding the following subsections after subsection
(d):



(e)     July Retention Payment. If Executive is Interim CEO on July 21, 2016,
the Company shall pay Executive a $200,000 retention bonus on August 1, 2016.
(f)     August Retention Payment. The Company shall pay Executive $715,000 on
the earlier of August 31, 2016 or the termination of this Agreement pursuant to
Section 6(a).
2.
Except as expressly amended, the Employment Agreement remains in full force and
effect in accordance with its terms.



IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer and the Executive has signed this Amendment.
HAEMONETICS CORPORATION


By:_/s/ Richard Meelia
Richard Meelia
Chairman of the Board


EXECUTIVE


By:    /s/ Ronald Gelbman
Ronald Gelbman

